In the Supreme Court of Georgia



                                                       Decided: November 16, 2015


                          S15A1189. POST v. THE STATE.
                          S15A1190. FRIPP v. THE STATE.
                         S15A1193. BROWN v. THE STATE.

       NAHMIAS, Justice.

       Appellants Desmond Post, Rolaunda Fripp, and Joseph Brown were

indicted along with Darchelle Arnold and Jarvis Butts for numerous crimes

including felony murder in connection with an armed robbery on December 9,

2009, that led to the shooting deaths of Mark Jones and Christopher Jackson.1

On October 6, 2010, the Governor appointed Reuben M. Green, who was

campaigning for election to the Cobb County State Court, to fill a vacancy on

the Cobb County Superior Court, and Appellants’ cases were assigned to Judge

Green. On April 18, 2011, two months before the scheduled trial date, Post filed

a motion for recusal on the grounds that Judge Green was employed by the Cobb

       1
           Appellants’ co-indictee Arnold pled guilty and testified for the State at Appellants’ trial,
and the trial court’s denial of her motion to withdraw her guilty pleas was affirmed by this Court in
Arnold v. State, 292 Ga. 95 (734 SE2d 382) (2012). Butts was tried along with Appellants, and we
recently affirmed his convictions for felony murder and other crimes in Butts v. State, Case No.
S15A1192, decided Oct. 5, 2015. The crimes are described in detail in our opinion in Butts. See
id., slip op. at 2-7.
County District Attorney’s Office when Post’s case was being handled by that

office and that the Cobb County District Attorney, Patrick H. Head, was serving

as the treasurer for “Judge Green’s election campaign.” At the final motions

hearing six weeks later, Judge Green engaged the parties in a lengthy discussion

about his possible recusal before orally denying Post’s motion. After the

hearing, Fripp and Brown filed motions for recusal on the ground that Judge

Green had created an appearance of impropriety by defending himself against

the recusal allegations. On September 2, 2011, Judge Green entered detailed

orders denying Appellants’ recusal motions, and the judge also denied their

requests for a certificate of immediate review. Appellants proceeded to trial in

March 2012, where the jury found them guilty of all charges except malice

murder, and their motions for new trial were denied in November 2014. They

now appeal, enumerating as error, among other things, the recusal issues.2

       2
            Arnold and Butts did not file any recusal motions in the trial court or raise any recusal
issues on appeal. See Arnold, 292 Ga. at 95 (describing Arnold’s claims of error); Butts, slip op. at
1 (describing Butts’s claims of error). See also State v. Hargis, 294 Ga. 818, 822-823 (756 SE2d
529) (2014) (“Even after [the defendant] learned of the grounds for the potential disqualification of
the trial judge, he apparently decided to take his chances with the same judge . . . . That was his
choice to make, but he could not do so and still preserve the disqualification issue for review in the
appellate courts. To hold otherwise would be to sanction gamesmanship. . . . The idea that a party
could allow a judge whom the party believes to be disqualified to continue to preside over the case
without objection, only later to urge the disqualification, is inconsistent with the principles of fair
play and judicial economy that are embodied in the requirement that a motion to recuse be filed

                                                  2
       As explained below, we agree with Appellants that Judge Green erred in

failing to refer their recusal motions for reassignment to another judge to decide.

Moreover, based on the transcript of the final motions hearing, the accuracy of

which is not disputed, we further conclude that, upon reassignment to another

judge, Fripp’s and Brown’s recusal motions would have to be granted.

Accordingly, we vacate the order denying Post’s recusal motion, we reverse the

orders denying Fripp’s and Brown’s recusal motions, we therefore vacate

Appellants’ convictions, and we remand these cases with direction.

       1.      We first review the basic procedural and substantive rules governing

motions to recuse superior court judges in Georgia.3 Rule 25.3 of the Uniform

Superior Court Rules explains that when the trial judge assigned to a case is

presented with a recusal motion and an accompanying affidavit, “the judge shall

temporarily cease to act upon the merits of the matter” and determine

“immediately”: (1) whether the motion is timely; (2) whether the affidavit is

legally sufficient; and (3) whether the affidavit sets forth facts that, if proved,



promptly.” (citations omitted)).
       3
         We note that the terms “recuse” or “recusal” and “disqualify” or “disqualification” are used
interchangeably in this context.

                                                 3
would warrant the assigned judge’s recusal from the case. See Horn v.

Shepherd, 294 Ga. 468, 471 (754 SE2d 367) (2014); Birt v. State, 256 Ga. 483,

484 (350 SE2d 241) (1986). If all three criteria are met, “another judge shall be

assigned to hear the motion to recuse.” USCR 25.3. The decision about

referring a recusal motion for reassignment to another judge does not involve

an exercise of discretion by the judge whose recusal is sought. See Mayor of

Savannah v. Batson-Cook Co., 291 Ga. 114, 119 (728 SE2d 189) (2012).

Rather, whether the three threshold criteria have been met is a question of law,

which an appellate court reviews de novo. See id.

      To be timely, a recusal motion and accompanying affidavit must be filed

and presented to the judge “not later than five (5) days after the affiant first

learned of the alleged grounds” for the judge’s recusal “and not later than ten

(10) days prior to the hearing or trial which is the subject of [the] recusal.”

USCR 25.1. Failure to meet these deadlines may be excused, but only if the

motion and affidavit establish “good cause” for the delay, and “[i]n no event

shall the motion be allowed to delay the trial or proceeding.” Id. To be legally

sufficient, an affidavit accompanying a recusal motion must contain “the three

elements essential to a complete affidavit: ‘(a) a written oath embodying the

                                       4
facts as sworn by the affiant; (b) the signature of the affiant; and (c) the

attestation by an officer authorized to administer the oath that the affidavit was

actually sworn by the affiant before the officer.’” Batson-Cook Co., 291 Ga. at

120 (citation omitted). The affidavit or affidavits accompanying the recusal

motion must “fully assert the facts upon which the motion is founded” and

present “all evidence” on the motion. USCR 25.1.

      Allegations consisting of “bare conclusions and opinions” that the

assigned judge is biased or prejudiced for or against a party, USCR 25.2, “are

not legally sufficient to support a recusal motion or to justify forwarding the

motion for decision by another judge.” Horn, 294 Ga. at 472. In all other

respects, however, the assigned judge must take the motion at face value,

treating it as though “all of the facts set forth in the affidavit are true.” USCR

25.3. See Batson-Cook Co., 291 Ga. at 120-121 (“The rationale for requiring

the judge to take as true the affidavit’s facts even when the judge knows the

facts are not true ‘is easy to divine. To commit to the judge a decision upon the

truth of the facts gives chance for the evil against which the [rule] is directed.’

Berger v. United States, 255 U.S. 22, 36 (41 SCt 230, 65 LE 481) (1921).”).

In deciding whether this assumed state of facts would authorize an order

                                        5
requiring recusal, the assigned judge is to be guided by Canon 3E of the current

Georgia Code of Judicial Conduct.4

       Current Canon 3E (1) – Rule 2.11 (A) in the revised Code – says generally

that “[j]udges shall disqualify themselves in any proceeding in which their

impartiality might reasonably be questioned,” followed by a non-exclusive list

of specific situations in which recusal is required. The standard is an objective

one. The facts “must be considered from the perspective of a reasonable person

rather than from the perception of interested parties or their lawyer-advocates,

or from the subjective perspective of the judge whose continued presence in the

case is at issue.” Batson-Cook Co., 291 Ga. at 121 (citation omitted). The

operative question is whether “a fair-minded and impartial person would have

a reasonable perception of a judge’s lack of impartiality based upon objective

facts set forth in the affidavit or reasonable inferences therefrom.” Id.

       If the motion and affidavit, taken at face value, satisfy the three threshold

criteria, the assigned judge must refer the motion for reassignment and may not

       4
           A substantially revised Georgia Code of Judicial Conduct, which can be found at
www.gajqc.com, will take effect on January 1, 2016. Among other things, the Georgia Code has
been reorganized to correspond to the format of the ABA Model Code of Judicial Conduct, which
has been adopted by most other states. The current Code applies to these cases, but we will also
reference the corresponding provisions of the revised Code.

                                               6
“oppose the motion.” USCR 25.3. The judge whose recusal is sought may not

respond to the motion or attempt to refute the allegations, which “stand denied

automatically,” id., no matter how false or even defamatory the judge might

know or perceive the allegations to be. See Isaacs v. State, 257 Ga. 126, 128

(355 SE2d 644) (1987) (recognizing that judges have an interest in protecting

their reputations and that “judges may be sorely tempted to respond to motions

to recuse which they perceive as gratuitously defamatory,” but concluding that

“these factors are heavily outweighed by the necessity of preserving the public’s

confidence in the judicial system”); Horn, 294 Ga. at 473 (noting that “there are

. . . remedies for frivolous or vexatious recusal litigation,” including a possible

award of attorney fees and litigation costs under OCGA § 9-15-14). See also

USCR 25.7 (authorizing voluntary recusal on the judge’s own motion or on the

motion of a party, which “shall not be construed as either an admission or denial

to any allegations which have been set out in the motion”).

      If the recusal motion satisfies the test for referral to another judge, the

judge whose recusal is sought “shall neither select nor participate in the

selection of the judge to hear the motion.” USCR 25.5. In a judicial circuit with

three or more superior court judges like the Cobb Judicial Circuit, see OCGA

                                        7
§ 15-6-2 (11), a judge must be assigned to hear and decide the motion using the

circuit’s “existing random, impartial case assignment method,” USCR 25.4 (c).5

That judge may decide the motion solely on the affidavits, but also has

discretion to convene an evidentiary hearing. See USCR 25.6. Either way, after

considering the evidence, the judge must rule on the merits of the motion and

“make written findings and conclusions.” Id. If the motion is denied, the

original judge will continue to preside over the case. If the motion is granted,

the judge originally assigned to the case is recused, and another judge must then

be selected to preside over the case following the same procedure that was used

to select the judge who decided the recusal motion. See id. The decision of the

judge assigned to hear the recusal motion – the ruling on the merits of the

motion, based on findings about which allegations are in fact true and what

inferences should in fact be made – is reviewed on appeal only for abuse of

discretion. See Batson-Cook Co., 291 Ga. at 119.

       With these rules in mind, we now consider the motions filed by Appellants


       5
          If the circuit does not have random, impartial case assignment rules, “[t]he chief judge of
the circuit shall select a judge within the circuit to hear the motion.” USCR 25.4 (C) (1). Further
provision is made for situations where the chief judge is the judge whose recusal is sought and where
the recusal motion pertains to all active judges in the circuit. See USCR 25.4 (C) (2) - (3).

                                                 8
to recuse Judge Green.

                                 S15A1189. Post v. State.

       2.      Post contends that Judge Green erred in finding that he failed to

satisfy the three threshold criteria that trigger the requirement to refer a recusal

motion for reassignment to another judge. We agree.

               (a)     Post filed his recusal motion on April 18, 2011.6 The motion

said, “This action to recuse is being brought within five days of discovery of

recusal grounds by defense counsel.” Post did not file a separate affidavit, but

at the end of the motion, under the heading “AFFIDAVIT,” his counsel signed

a notarized statement under oath verifying that “the facts alleged in the above

and foregoing Motion to Recuse are true and correct.” The motion said that

Judge Green was employed by the Cobb County District Attorney’s Office from

the inception of Post’s case until the time that Judge Green was sworn in as a

judge.

       The motion also said that Judge Green’s campaign committee submitted

a disclosure form to the Georgia Government Transparency and Campaign

       6
          Post filed and purported to join other recusal motions after the final motions hearing, but
he does not enumerate the denial of those motions as error on appeal, and we therefore do not
address them. See Hargis, 294 Ga. at 822-823.

                                                 9
Finance Commission in 2010 that listed the address of the Cobb County District

Attorney’s Office as the address for “Judge Green’s election campaign” and the

treasurer as “Patrick H. Head,” the Cobb County District Attorney, referring to

the attached printout of a page from the Commission’s website titled “Campaign

Reports and Registration Information” and the certification of the printout by

the Commission’s executive secretary, both of which were dated April 13, 2011.

The “Candidate Name” on the printout was “Green, Reuben M.”; the “Office

Sought” was “Judge Superior Court” with “Circuit: Cobb” underneath; the

“Status” was “Active”; and “Reuben Green for State Court Judge” was listed

under “Committee Information.”        Judge Green’s wife was listed under

“Chairperson Information,” followed by a residential address, and “Patrick H.

Head” was listed under “Treasurer Information,” followed by a street address

that the motion alleged was that of the District Attorney’s Office. The “Filer”

listed on the certification was “Reuben M. Green,” and the “Office Sought” was

“Judge Superior Court / Circuit: Cobb.” The motion argued:

      Clear inferences drawn from the Court’s campaign disclosure . . .
      are that the D.A.’s Office is intimately involved in the judge’s
      campaign[;] that campaign money for Judge Green should be
      delivered to the D.A.’s Office’s address; and that the trial judge’s
      campaign finances are managed by, and at, the D.A.’s Office.

                                      10
       Financial decisions as to the judge’s campaign, and therefore his
       career, are, at least in part, under the control of the Cobb County
       District Attorney.

(Emphasis in original.)

               (b)     Judge Green found that this recusal motion was untimely

because it did not state the date that Post’s counsel first learned of the alleged

grounds for recusal. However, the motion was filed on April 18, 2011; Post’s

counsel verified that the motion was filed “within five days of discovery of

recusal grounds by defense counsel”; and the documents attached to the motion

were dated April 13, 2011. Thus, nothing in the motion or its attachments

showed that the grounds were discovered prior to April 13. Taken at face value,

the motion was timely under USCR 25.1, and Judge Green therefore erred in

finding it untimely.7

       7
          The order denying Post’s recusal motion says that Judge Green relied on the statement by
Post’s counsel at the final motions hearing on May 31, 2011, that he “had to spend time dealing with
[the Commission’s executive secretary], sending her subpoenas, going back and forth with her,” to
conclude that Post or his counsel learned of the alleged grounds for recusal prior to April 13. But
such a finding goes beyond the contents of the motion and affidavit taken as true and thus could not
be relied on in determining if the motion met the criteria for referral to another judge. Cf. Berger,
255 U.S. at 36 (explaining that materials outside the motion and affidavit may not be considered by
the judge presented with a motion seeking his recusal). See also id. at 40 (Day, J., dissenting) (“As
I understand the opinion of the court, notwithstanding the admissions of counsel, and the sworn
stenographic report of what took place, the affidavit must be accepted . . . .”).
        The order also criticized Post for not requesting a hearing when he filed his motion on April
18 and instead waiting until the final motions hearing six weeks later “to have the motion heard,
along with all of the other motions filed in this multi-defendant case, just thirteen (13) days before

                                                 11
               (c)     Judge Green also found that Post’s motion was not supported

by a legally sufficient affidavit. As correctly said in the order denying the

motion, “The Uniform Superior Court Rules could not be clearer in their

requirement that the motion be accompanied by an affidavit.” Thus, it is

certainly the better practice for a party submitting a recusal motion to file along

with the motion one or more separate affidavits stating the specific facts on

which the motion is based and showing clearly that the three threshold criteria

have been met. Nevertheless, substance prevails over nomenclature, and this

Court has previously held that “a sworn verification that the facts contained in

the foregoing [recusal] motion are true and correct to the best of the movant-

affiant’s knowledge and belief” substantially complies with the accompanying

affidavit requirement of USCR 25.1. Birt, 256 Ga. at 484-485. Post’s motion,

a trial that was specially set seven (7) months earlier.” But the Uniform Superior Court Rules do not
contemplate a hearing on a recusal motion by the judge whose recusal is sought. See USCR 25.3
(requiring a judge presented with a motion seeking his recusal to “temporarily cease to act upon the
merits of the matter and . . . immediately determine” whether the three threshold criteria for referring
the motion for reassignment have been met); Henderson v. State, 295 Ga. 333, 334 (759 SE2d 827)
(2014) (holding that the rules “only contemplate an evidentiary hearing if it is determined that the
motion satisfies the three threshold requirements and the recusal motion is assigned to another
judge”). See also USCR 25.5 (limiting the role of the judge whose recusal is sought “[i]n the
instance of any hearing on a motion to recuse” held by the judge assigned to decide the motion).
Moreover, Post filed his motion almost two months before the scheduled trial date and six weeks
before the final motions hearing. See USCR 25.1 (requiring a recusal motion to be filed “not later
than ten (10) days prior to the hearing or trial which is the subject of recusal” unless good cause is
shown for filing it later).

                                                  12
with the sworn verification by his counsel, contained “the three elements

essential to a complete affidavit: ‘(a) a written oath embodying the facts as

sworn by the affiant; (b) the signature of the affiant; and (c) the attestation by

an officer authorized to administer the oath that the affidavit was actually sworn

by the affiant before the officer.’”      Batson-Cook Co., 291 Ga. at 120.

Accordingly, Judge Green erred in finding that Post did not satisfy the

accompanying affidavit requirement.

            (d)   Finally, Judge Green concluded that the facts alleged, if

proved true, would not support an order requiring his recusal. We again

disagree.

      Judge Green properly rejected the first alleged ground for recusal – his

prior employment by the Cobb County District Attorney’s Office when the

office was handling Post’s case – based on this Court’s then-recent decision in

Gude v. State, 289 Ga. 46 (709 SE2d 206) (2011), because Post did not allege

that Judge Green, “while still a prosecutor, was personally involved in some

aspect of the criminal matter or served in a supervisory role over another lawyer

while that lawyer was personally involved in some aspect of the criminal

matter.” Id. at 49. As Gude made clear, an allegation by a criminal defendant

                                       13
that the assigned judge was previously employed by the prosecuting attorney’s

office at a time when the defendant’s case was being prosecuted is, without

more, legally insufficient to require the judge to refer the motion for

reassignment. See id. at 47-49.

      Post’s second alleged ground for recusal presents a more difficult

question. Georgia has judicial elections, elections mean campaigns, and to be

successful, campaigns require support, financial and otherwise. As a practical

matter, “most donors [in judicial campaigns] are lawyers and litigants who may

appear before the judge they are supporting.” Williams-Yulee v. Florida Bar,

575 U.S. ___, ___ (135 SCt 1656, 1667, 191 LE2d 570) (2015). Allegations

that a party or a party’s attorney made unexceptional campaign contributions or

provided commonplace forms of non-monetary support during a judge’s election

campaign ordinarily are insufficient to require referring a recusal motion for

reassignment to another judge. See Gude, 289 Ga. at 50 (holding that an

allegation that the district attorney whose office was prosecuting the defendant

“gave financial and/or other support to the campaign to elect” the judge was

legally insufficient to require the judge to refer the recusal motion for

reassignment); Patterson v. Butler, 187 Ga. App. 740, 740-741 (371 SE2d 268)

                                      14
(1988) (same for an allegation in a civil case that one of the defendants had

worked in the judge’s political campaigns before the judge took the bench). See

also Zaias v. Kaye, 643 S2d 687, 687 (Fla. Dist. Ct. App. 1994) (“The fact that

an attorney made a campaign contribution or served [as one of over 60 members

of a judge’s re-election campaign committee] does not, without more, require

disqualification.”).

      Indeed, as the United States Supreme Court recognized in Williams-

Yulee:

      A rule requiring judges to recuse themselves from every case in
      which a lawyer or litigant made a campaign contribution would
      disable many jurisdictions. . . . Moreover, [such a rule] could create
      a perverse incentive for litigants to make campaign contributions to
      judges solely as a means to trigger their later recusal – a form of
      peremptory strike against a judge that would enable transparent
      forum shopping.

135 SCt at 1671-1672. See also Richard E. Flamm, Judicial Disqualification:

Recusal and Disqualification of Judges § 9:5, at 249 (2d ed. 2007) (“Generally,

the mere fact that a party or attorney participated in a judge’s election campaign

does not, in and of itself, present a legally sufficient ground for disqualification




                                        15
when that party or lawyer later appears in a proceeding before the judge.”).8

       Post’s recusal motion, however, alleged more than ordinary campaign

contributions and non-monetary support from a party’s attorney. Post alleged

that Patrick Head, the district attorney whose office was prosecuting him, was

serving as the treasurer for “Judge Green’s election campaign,” and Post

supported that allegation with documents which indicated on their face that as

       8
          On September 8, 2011, shortly after Judge Green entered the order denying Post’s recusal
motion, a new provision governing disqualification based on campaign contributions or support was
added to the Georgia Code of Judicial Conduct. The current Canon 3E (1) (d) says:

       Judges shall disqualify themselves in any proceeding in which their impartiality
       might reasonably be questioned, including but not limited to instances where . . . the
       judge has received or benefited from an aggregate amount of campaign contributions
       or support so as to create a reasonable question as to the judge’s impartiality. When
       determining impartiality with respect to campaign contributions or support, the
       following may be considered: (i) amount of the contribution or support; (ii) timing
       of the contribution or support; (iii) relationship of contributor or supporter to the
       parties; (iv) impact of contribution or support; (v) nature of contributor’s prior
       political activities or support and prior relationship with the judge; (vi) nature of case
       pending and its importance to the parties or counsel; (vii) contributions made
       independently in support of the judge over and above the maximum allowable
       contribution which may be contributed to the candidate; and (viii) any factor relevant
       to the issue of campaign contributions or support that causes the judge’s impartiality
       to be questioned.

There is also commentary elaborating on this provision, and several of the terms used in the canon,
including “contribution” and “support,” are defined in the Terminology section of the Code. As the
commentary explains, recusal based on campaign contributions is mandated only if “(a) a judicial
candidate has knowledge of a contribution made to the candidate or the candidate’s campaign
committee that exceeds the maximum allowable contribution permitted by law and, (b) after having
such knowledge, the violation is not corrected in a timely manner (i.e., usually accomplished by
returning the contribution).” The legal limits on contributions to judicial (and other) election
campaigns are set forth in OCGA § 21-5-41. The same provisions appear with similar language in
the revised Code as Rule 2.11 (A) (4), comments [8] - [11], and in the Terminology section.

                                                  16
of five days before the motion was filed, the district attorney, using the address

of the district attorney’s office, was serving as the treasurer of Judge Green’s

active campaign for the Superior Court, not the State Court seat the judge was

seeking when he was appointed.

       Head’s status as the judge’s current campaign treasurer raised at least an

inference of a relationship with the judge different from and more significant

than that of general supporters and contributors. Under Georgia law, each

election campaign committee is required to have a chairperson and a treasurer,

whose names and addresses must be filed with the Government Transparency

and Campaign Finance Commission. See OCGA § 21-5-30 (b).9 If there is a

vacancy in either position, the committee is barred from accepting campaign

contributions. See id. The treasurer of a campaign committee is required to

“keep detailed accounts, current within not more than five business days . . . ,

of all contributions received and all expenditures made by or on behalf of the

candidate or committee” as well as “detailed accounts of all deposits and of all

withdrawals made to the separate campaign depository and of all interest earned


       9
         The same person may serve as both chairperson and treasurer, and that person may be the
candidate himself. See OCGA § 21-5-30 (b).

                                              17
on any such deposits,” unless the candidate performs those tasks himself.

OCGA § 21-5-32 (a).        These accounts are subject to inspection by the

Commission. See OCGA § 21-5-32 (b). Campaign contribution disclosure

reports, which are required to list and provide detailed identifying information

about each campaign contribution or expenditure of more than $100, must be

filed regularly by the candidate himself or by the chairperson or treasurer of his

campaign committee. See OCGA § 21-5-34 (a) (1) (A), (3), (b) (1) (A) - (F).

These financial reporting requirements continue after the election, even if the

candidate loses the election or leaves office; reports must be filed until all

contributions have been properly expended. See OCGA § 21-5-34 (a) (2) (B),

(3), (i) (1) - (2). Indeed, it is not unusual for the financial components of a

campaign to continue well after the election components of the campaign have

ended, as the campaign pays off debts (which may require additional

fundraising), refunds or otherwise expends contributions, or organizes for the

next election.

      In light of these statutory provisions, it is a reasonable inference that a

person selected to serve as the treasurer of a judge’s existing campaign

committee is playing a significant role in managing the financial activities of the

                                        18
judge’s campaign, and the financing of a campaign may be critical to its success

in keeping the judge in office. If the campaign treasurer is a party or the lawyer

for a party in a case pending before the judge, this inference, if not rebutted by

other information presented with a recusal motion and also assumed to be true,

is enough to require referring the motion for reassignment to another judge so

that the relevant facts may actually be determined. See Neiman-Marcus Group,

Inc. v. Robinson, 829 S2d 967, 968 (Fla. Dist. Ct. App. 2002) (“We hold that

where a judge selects an attorney to serve in the special role of campaign

treasurer in an election campaign, and the campaign is not remote in time from

the date the relationship is revealed to the opposing party, disqualification is

warranted.”). See also Massongill v. County of Scott, 991 SW2d 105, 109 (Ark.

1999) (noting “the potential for the appearance of impropriety in the relationship

between the trial judge and appellees’ counsel,” who “served as the judge’s

campaign treasurer in an election campaign,” but not requiring recusal under

Arkansas law in the absence of a showing of bias or prejudice); Flamm, supra,

§ 9:5, at 251 & nn.16-19 (collecting cases suggesting that recusal may be

required where a party or attorney is serving or has served in a select leadership

role in a judge’s ongoing or recent election campaign).

                                       19
       When the fact-finder – the judge to whom the recusal motion is reassigned

– determines what relevant facts are actually true and properly established, and

what inferences from those facts should actually be made, it may turn out that

the treasurer plays no especially important role in an ongoing or recent

campaign. It could be that the designation as treasurer was entirely honorary or

otherwise nominal and the tasks that could be performed by the treasurer are in

fact all performed by the candidate, the campaign chairperson, or campaign

employees or contractors; that the campaign has been defunct for a significant

period; or that other facts exist which, once made known to the fact-finder (and

the public), would dissipate the appearance of partiality that might otherwise

exist. On the other hand, it may turn out that, other than the candidate judge, the

most important person in a particular campaign is the treasurer.10

       10
            Depending on the role of a treasurer in a particular judicial election campaign, which is
something that the judge should know, the judge may be advised to disclose the treasurer’s
involvement in any pending cases to the parties along with any additional relevant facts regarding
the treasurer’s actual role in the campaign. The commentary to current Canon 3E (1) says, “Judges
should disclose on the record information that the court believes the parties or their lawyers might
consider relevant to the question of disqualification, even if they believe there is no legal basis for
disqualification.” We note that shortly after Judge Green denied Post’s recusal motion, this
commentary was amended to add, “The public filing of a ‘campaign contribution disclosure report’
or ‘financial disclosure statement’ [as defined by OCGA § 21-5-3] shall be deemed a disclosure to
all parties of the information contained therein.” (The same language about disclosure and about
publicly filed reports appears in comment [2] to Rule 2.11 of the revised Code of Judicial Conduct.)
Moreover, some bases for recusal, once disclosed, may be waived by the parties. Current Canon 3
(F) (Rule 2.11 (C) in the revised Code), entitled “Remittal of Disqualification,” says:

                                                 20
       In this case, there are a number of undeveloped but potentially material

facts bearing on the recusal question that need to be determined, possibly by

taking evidence. See USCR 25.6 (authorizing a judge assigned to consider a

recusal motion involving another judge to “convene an evidentiary hearing”).

In particular, it appears that questions remain regarding Judge Green’s campaign

committee or committees, what judicial offices they were for and whether and

when their activities were terminated, and the scope and nature of Head’s

functions as treasurer.11

       Post’s motion to recuse Judge Green alleged that the district attorney

whose office was prosecuting him was serving as treasurer for the judge’s



       Judges disqualified by the terms of [Canon] 3E may disclose on the record the basis
       of their disqualification and may ask the parties and their lawyers to consider, out of
       the presence of the judge, whether to waive disqualification. If following disclosure
       of any basis for disqualification other than personal bias or prejudice concerning a
       party, the parties and lawyers, without participation by the judge, all agree that the
       judge should not be disqualified, and the judge is then willing to participate, the
       judge may participate in the proceeding. The agreement shall be incorporated in the
       record of the proceeding.
       11
            For example, the order denying Post’s recusal motion states that the Campaign Finance
Commission document he attached “indicates that Patrick H. Head, current Cobb County District
Attorney, served as campaign treasurer for this Court’s campaign for a seat on the State Court of
Cobb County, which terminated upon its appointment to the current seat on the Superior Court of
Cobb County.” But that document does not indicate on its face that Head served only on a State
Court campaign and does not indicate that any campaign had terminated. Those may be the actual
facts, but that must be determined by a new judge.

                                                21
election campaign. We hold that, taking that allegation as true and in the

absence of additional information about the campaign or Head’s involvement

in it (which USCR 25.1 required Post to include in the affidavit if such

information was known to him), the motion presented a ground sufficient to

potentially authorize an order requiring Judge Green’s recusal.12

                (e)     To summarize, taken at face value, Post’s April 18, 2011

recusal motion was timely, he substantially complied with the accompanying

affidavit requirement, and the motion included an allegation – that the district

attorney prosecuting him was serving as treasurer for the trial judge’s election

campaign – that was potentially sufficient to warrant the judge’s recusal.

Accordingly, Judge Green was required to refer the motion for reassignment to


        12
            We note that Post filed what he called an “amended affidavit” on May 20, 2011, reporting
on discussions he had with the executive secretary of the Campaign Finance Commission and
attaching additional documents regarding Judge Green’s campaign and the district attorney’s role
in it. But the rules make no provision for such an amendment, stating instead that the affidavit
accompanying the recusal motion must present “all evidence thereon” and “fully assert the facts upon
which the motion is founded.” USCR 25.1. If new information relevant to recusal becomes known
to a party, a new recusal motion should be filed within five days (absent a showing of good cause
for delay). Post did not file a new motion with his “amended affidavit” (and he did not explain why
the information in that affidavit had not been included in his original April 18 motion and affidavit).
Post also filed an “amendment” to his April 18 recusal motion and affidavit on June 2, 2011,
attaching a newspaper article from April 12 regarding Judge Green’s work as an assistant district
attorney, but even construed as a new recusal motion, it would be untimely. The June 2 document
does not state that Post learned of the six-week-old article in the preceding five days; to the contrary,
it states that his counsel read the article in the online edition of the newspaper on April 13.

                                                  22
another judge who could then decide the recusal motion on its merits, after an

evidentiary hearing or other development of the record, based on facts found to

be true as opposed to facts merely assumed to be true. We therefore vacate

Post’s convictions and Judge Green’s order denying his recusal motion, and we

remand this case to the trial court to be referred for the assignment of a judge

other than Judge Green to decide the recusal motion.

      If the judge assigned to decide the recusal motion denies it, then Judge

Green will continue to preside over the case, the judgments of conviction against

Post should be re-entered, and he may file a new appeal enumerating the denial

of the recusal motion as error along with the enumerations of trial error that he

raised in this appeal. See Parker v. State, 296 Ga. 586, 596-597 (769 SE2d 329)

(2015); Moore v. State, 290 Ga. 805, 809-810 (725 SE2d 290) (2012). If the

recusal motion is granted, however, Post’s case must be reassigned, all

proceedings and orders after the filing of the motion would be void as to Post,

and his case would start over from that point before the new judge assigned to

the case. See Propst v. Morgan, 288 Ga. 862, 864 (708 SE2d 291) (2011) (“[I]f

a party files a motion to recuse a trial judge and the motion is denied, but it is

later determined that the judge should have been disqualified to act in the case,

                                       23
all proceedings after the filing of the motion to recuse are ‘invalid and of no

effect.’” (citation omitted)).

                                 S15A1190. Fripp v. State.
                                 S15A1193. Brown v. State.

        3.      Fripp and Brown contend that Judge Green erred in denying their

recusal motions based on Judge Green’s statements at the final motions hearing

on May 31, 2011. Judge Green correctly found that these motions were timely

and accompanied by legally sufficient affidavits.13 Thus, the only issue is

whether Judge Green erred in ruling that the affidavits’ factual allegations, if

proved, would not support an order requiring his recusal. Based on the hearing

transcript, the accuracy of which is not disputed, we conclude that Judge Green

was required to refer the motions for reassignment, and that the judge who

should have heard the motions would have had no choice but to grant them.

Accordingly, a remand for the motions to be heard by a new judge is

        13
            At the final motions hearing, Judge Green granted Fripp’s and Brown’s requests that a
transcript of the hearing be prepared on an expedited basis and that they be given leave to file their
recusal motions beyond the normal five-day deadline to enable them to use the transcript. See USCR
25.1 (allowing exceptions to the five-day deadline for good cause shown). On June 3, 2011, the
court reporter certified a transcript of the portion of the hearing related to recusal. On June 6, Brown
filed his motion for recusal based on, among other things, what occurred at the hearing, along with
an accompanying affidavit from his counsel, attaching a copy of the transcript. On June 7, Fripp
filed a motion adopting Brown’s recusal motion and her own similar motion for recusal with an
accompanying affidavit from her counsel.

                                                  24
unnecessary, and the orders denying Fripp’s and Brown’s recusal motions are

reversed.

               (a)     Near the outset of the final motions hearing, Judge Green said,

“I think probably it makes most sense to do the recusal motion first,” and he

then engaged the parties in a lengthy discussion about his possible recusal,

during which Fripp and Brown announced that they were joining in the recusal

motion that Post had filed on April 18 (as discussed in Division 2 above).14 In

response to the State’s argument that Post’s motion was untimely, Post argued

through his counsel, Bert W. Cohen, that even if he raised the recusal issue in

the wrong way, Judge Green had “an affirmative duty to disclose these matters

to the litigants and to the parties immediately and let us know about this.” Judge

Green then said:

           All right. . . . I do not believe there would be any reason why
       my impartiality might reasonably be questioned in this case.

       14
            As Fripp acknowledges in her brief to this Court, an oral joinder in another party’s recusal
motion may not be effective, given the requirements of USCR 25.1. See Henry v. State, 265 Ga.
732, 739 (462 SE2d 737) (1995) (affirming the denial of an oral motion to recuse on the ground that
it failed to comply with USCR 25.1’s requirements that “all motions for recusal be filed in writing
and be accompanied by an affidavit asserting the facts upon which the motion is founded”). Because
Fripp and Brown properly filed their own recusal motions based on the final motions hearing, and
we hold that Judge Green’s recusal was required as a result of those motions on the ground of the
judge’s statements at the hearing, we need not decide any other recusal matters raised by Fripp or
Brown in the trial court or on appeal.

                                                  25
However, let me perfect the record, since Mr. Cohen says it’s my
duty to do this, and the case law does support what he’s saying.

        I was an A.D.A. [Assistant District Attorney] in the Cobb
Judicial Circuit at the time this crime was allegedly committed.
Actually, I was a Special Assistant United States Attorney and a
Special Assistant District Attorney. I had actually left the
employment as far as working in the D.A.’s office in September of
2008, and went to the U.S. Attorney’s office w[h]ere I worked full-
time from that point forth, although I was paid by federal grant from
the Federal Government to the county, and therefore remained a
county employee still, and also a Special Assistant District Attorney
still, although I didn’t handle any local cases here.

      At no time when I was in the Cobb D.A.’s office or the U.S.
Attorney’s office did I participate in the prosecution of this case or
learn anything related to this case beyond what was reported in the
media and what I’ve heard in this proceeding, and also in the plea
of the codefendant.

       On October 6, 2010, Governor Perdue appointed me to the
Superior Court bench here in Cobb, and I assumed the case load of
Judge Nix. I think I even assumed this case, if I recall correctly. Or
it happened after I came on as far as it being presented to come to
court.

       I don’t have any special relationship with the District
Attorney. He didn’t get me this job. It was the governor that
appointed me to this job. I did not represent the State in any aspect
of this case, and I have no extra[-]judicial knowledge of the case.

      Mr. Cohen has known me for years, as well as each of the
other defense lawyers have as well. In fact, I was trial partner to
one of them at one point in the past.


                                 26
             Mr. Cohen raises in his motion, and I’ll assume for purposes
      of this motion that all the facts that he’s listed are correct. He raises
      the issue of my State Court campaign. And as the State Ethics
      Commission did, he confuses my State Court campaign with the
      Superior Court campaign. Pat Head was my treasurer when I ran
      for State Court last year. That race lasted a couple of months, and
      then it became an appointable position. At that time, I filed a
      closure of that with the county because it’s a county judgeship. But
      evidently I was in error and so the State Ethics folks tell me I should
      have filed it down there as well. But in that disclosure form, I listed
      Pat Head as my treasurer and Pat Head’s office address. The reason
      why I did that -- not that it really matters for purposes of this
      motion, but for purposes of the record it might -- is because as a
      public official, we receive threats all the time. In fact, the reason
      why I amended the other one, the report of the campaign, the RC-
      Form that is cited here and included in the motion is because I
      received death threats at my house. And that’s why I amended it
      recently. Not because my campaign is open, not because there’s
      any funds left in the campaign account; they’ve all been returned.

      At this point, Cohen objected that Judge Green should not be arguing

against his affidavit, was not under oath, and could not be cross-examined.

Cohen claimed that the Campaign Finance Commission’s executive secretary

said that Judge Green’s State Court campaign was still open and had not been

closed, and that according to a newspaper article, District Attorney Head was

still holding money for the campaign. Judge Green responded, “Obviously,

based on the affidavit and the documents that are attached to it, if I assume that

I was running for State Court, obviously I couldn’t be running for Superior

                                         27
Court,” to which Post replied, “But Mr. Head still holds your money, and you

cannot spend it on --.” Judge Green interjected, “He does not hold my money.

That’s not an accurate statement. That’s not true. Just because it’s printed in

the newspaper --.” Fripp and Brown then objected that Judge Green was

improperly defending himself against the recusal motion and indicated that they

planned to file recusal motions based on Judge Green’s actions at the hearing.

After these exchanges, Judge Green orally denied Post’s recusal motion.

            (b)   As we have explained in previous cases and have reiterated

above, a judge considering a motion seeking his recusal must evaluate the

motion and accompanying affidavit solely on their face and assume that the facts

set forth in the affidavit are true, even if the judge knows them to be false or

incomplete; consideration of additional evidence is inappropriate at this point

in the process. See Henderson, 295 Ga. at 334 (explaining that the Uniform

Superior Court Rules do not contemplate an evidentiary hearing by the judge

whose recusal is sought). It is not error per se to have oral argument on a

recusal motion, although in many instances scheduling oral argument would

conflict with Rule 25.3’s requirement that the judge presented with a recusal

motion and affidavit determine “immediately” if the three threshold

                                      28
requirements have been met. The risks of such a hearing are demonstrated by

this case. Oral argument may draw the judge into presenting his side of the

story, which in turn may create a perception that the judge is an advocate or

hostile witness rather than an impartial adjudicator in the case. Oral argument

also may result in discussion and consideration of facts beyond those set forth

in the recusal motion and affidavit, which also is inappropriate.

      We have previously held that a judge cannot become actively involved in

presenting evidence or argument against a motion seeking his recusal without

that defense itself becoming a basis for recusal. See Isaacs, 257 Ga. at 128. See

also Flamm, supra, § 15.7, at 435 (collecting cases and explaining that “a judge

who personally refutes a party’s allegations of judicial bias . . . may appear to

a reasonable person to have exhibited a personal interest in the outcome of the

litigation, or to have aligned himself with the party resisting the judge’s

disqualification,” and that “by attempting to refute a charge of bias, a judge may

become – or appear to have become – an adversary of the party seeking his

disqualification” (footnotes omitted)). It may be appropriate for the judge to

disclose information relevant to his potential recusal, which the Code of Judicial

Conduct encourages judges to do sua sponte, see footnote 10 above, and such

                                       29
disclosure may be necessary if the judge to whom a recusal motion has been

referred for decision holds an evidentiary hearing and the judge whose recusal

is sought is the only readily available source of relevant information. See, e.g.,

Turner v. State, 280 Ga. 174, 174 (626 SE2d 86) (2006). In these situations,

however, the disclosure must be made in a way that is as objective,

dispassionate, and non-argumentative as possible, so that the judge is not

reasonably perceived as a hostile witness or advocate.15

       Judge Green appears to have made his statements at the hearing, which we

have recited above, in response to Post’s request for disclosures.                              Oral

disclosures at a hearing on a recusal motion are far riskier than, say, disclosures


       15
            As the Court of Appeals has cautioned:

       The judge hearing the motion to recuse should exercise extreme caution in permitting
       the trial judge, against whom the motion has been brought, to be called as a witness,
       because the very process of examination or cross-examination of the judge may be
       such as to cause the perception of prejudice or cause the judge to “become so
       involved in a controversy that his [or her] objectivity could reasonably be
       questioned” by the treatment by movant’s counsel intentionally. Isaacs v. State, [257
       Ga. at 128]. While the motion may be without legal grounds, the hearing process
       may through indirection achieve what the movant could not achieve directly.
       [Only w]here there is no other available witness as to the subject of inquiry and the
       subject of inquiry is relevant and material to the motion and does not invade the
       privileged thought processes of the judge in reaching prior rulings should the hearing
       judge permit the trial judge to be examined; then, only the hearing judge can protect
       the trial judge from being abused as a witness.

Baptiste v. State, 229 Ga. App. 691, 696 n.4 (494 SE2d 530) (1997) (emphasis in original).

                                                30
that are not made in the context of a motion challenging the judge’s impartiality

or that are made in writing, which reduces the danger of the judge’s being pulled

into a back-and-forth exchange with counsel about recusal allegations as

occurred here. See Turner, 280 Ga. at 174 (noting without disapproval the

consideration, by the judge assigned to decide a recusal motion, of the originally

assigned judge’s written statement describing his acquaintance with the

defendant and her mother).

      Under the circumstances here, a reasonable person could conclude that

Judge Green appeared to be taking a personal interest in the outcome of the

recusal motion that Post had filed and Fripp and Brown had purported to join.

As we concluded in Isaacs,

      A judge has no interest in sitting on a particular case; at most, his
      interest lies in protecting his own reputation. His efforts at
      defending himself against a motion to recuse will inevitably create
      an appearance of partiality. One reason is that if he defends himself
      he becomes an adversary of the movant for recusal. This
      adversarial posture may create an antipathy which persists after the
      motion to recuse is denied. We recognize that judges may be sorely
      tempted to respond to motions to recuse which they perceive as
      gratuitously defamatory. We also recognize that a judge who
      actively resists recusal may be fully capable of even-handedly
      presiding if the motion is denied. Nevertheless, we think that these
      factors are heavily outweighed by the necessity of preserving the
      public’s confidence in the judicial system.

                                       31
257 Ga. at 128.

      For these reasons, Fripp’s and Brown’s recusal motions based on Judge

Green’s statements during the May 31, 2011 hearing should have been referred

for reassignment to another judge to decide. We see no need to remand these

two cases for such reassignment as we are doing in Post’s case, however,

because the relevant facts supporting Fripp’s and Brown’s recusal motions –

Judge Green’s statements at the hearing – are presented in the hearing transcript,

and the judge to whom the motion should have been referred would have had no

choice based on those facts but to grant the motion and order Judge Green’s

recusal from Fripp’s and Brown’s cases. Accordingly, we reverse the orders

denying Fripp’s and Brown’s recusal motions, vacate their convictions, and

remand their cases to the trial court with direction that the cases be reassigned

to a new judge to continue with pretrial proceedings from the point at which

Brown and Fripp filed their meritorious recusal motions. All proceedings and

orders after that point are void as to Fripp and Brown and have no legal effect.

See Propst, 288 Ga. at 864.16



      16
           Given this conclusion, we need not address Brown’s other enumerations of error.

                                              32
      Judgment in Case No. S15A1189 vacated, and case remanded with

direction. Judgments in Case Nos. S15A1190 and S15A1193 reversed in part

and vacated in part, and cases remanded with direction. All the Justices concur.




                                      33